                  Case 2:21-cv-00604 Document 4 Filed 01/22/21 Page 1 of 2 Page ID #:101
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Michael Holecek, SBN 281034
 Lauren M. Blas, SBN 296823
 Megan Cooney, SBN 295174
 GIBSON, DUNN & CRUTCHER LLP
  333 South Grand Avenue
 Los Angeles, CA 90071-3197
 Tel: 213.229.7000 / Fax: 213.229.7520
 ATTORNEY(S) FOR: Defendant Amazon.com Services LLC

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                  CASE NUMBER:
ANDREW GARCIA, an individual,                                                                    2:21-cv-00604
                                                                  Plaintiff(s),
                                     v.
AMAZON.COM SERVICES LLC DBA AMAZON FLEX, a
California Limited Liability Company; MICHAEL D. DEAL, an                                        CERTIFICATION AND NOTICE
individual; and DOES 1 through 20, inclusive,                                                      OF INTERESTED PARTIES
                                                                Defendant(s)                            (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Amazon.com Services LLC
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                  CONNECTION / INTEREST
Andrew Garcia                                                                        Plaintiff
Amazon.com Services LLC                                                              Defendant
Amazon.com, Inc.                                                                     Amazon.com Services LLC is 100% owned by
                                                                                     Amazon.com, Inc.
Michael Deal                                                                         Defendant




         January 22, 2021                                  /s/ Michael Holecek
         Date                                              Signature
                                                           Michael Holecek

                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendant Amazon.com Services LLC




CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
                  Case 2:21-cv-00604 Document 4 Filed 01/22/21 Page 2 of 2 Page ID #:102


            1                                      PROOF OF SERVICE
            2             I, Cynthia Martinez, declare as follows:
            3          I am employed in the County of Orange, State of California, I am over the age of
                 eighteen years and am not a party to this action; my business address is 3161
            4    Michelson Drive, Irvine, CA 92612-4412, in said County and State. On January 22,
                 2021, I served the following document(s):
            5
            6
                          CERTIFICATION AND NOTICE OF INTERESTED PARTIES
            7
            8
            9    on the parties stated below, by the following means of service:
          10               Gavril T. Gabriel, Esq.                   Attorney for Plaintiff
                           The Law Offices of Gavril T. Gabriel
          11               8255 Firestone Blvd., Suite 209
                           Downey, CA 90241
          12               Tel 562.758.8210
                           Fax 562.758.8219
          13               E-Mail GGabriel@GTGLaw.org
          14       BY OVERNIGHT DELIVERY: On the above-mentioned date, I caused the
                    documents to be placed in an envelope or package provided by an overnight
          15        delivery carrier and addressed to the persons at the addresses shown above. The
                    envelope or package was placed for collection and overnight delivery at an
          16        office or a regularly utilized drop box of the overnight delivery carrier with
                    delivery fees paid or provided for.
          17
                   (FEDERAL) I declare under penalty of perjury that the foregoing is true and
          18                  correct.
          19
                          Executed on January 22, 2021.
          20
          21
                                                                        Cynthia Martinez
          22
                 104387769.1
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
